UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4934



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS W. SAYE, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CR-02-317)


Submitted:   June 26, 2003                 Decided:   July 15, 2003


Before WIDENER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant. J. Strom Thurmond, Jr., United States Attorney, William
C. Lucius, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Thomas W. Saye, III, appeals his fifteen month sentence

pursuant to his guilty plea to counterfeiting money, in violation

of 18 U.S.C. § 371 (2000).       On appeal, Saye asserts the district

court erred by increasing his offense level by six points pursuant

to U.S. Sentencing Guidelines Manual § 2B5.1(b)(2)(A), (b)(3)

(2001).

      In reviewing a district court’s application of the sentencing

guidelines, this Court reviews factual determinations for clear

error and legal questions de novo; mixed questions of law and fact

are reviewed under a standard that gives due deference to the

district court.     United States v. Nale, 101 F. 3d 1000, 1003 (4th

Cir. 1996).   Applying these standards, we conclude Saye’s claim is

meritless.    The     district   court      considered      proper    factors     in

determining   Saye’s     sentence   should        be   enhanced      under    USSG

§   2B5.1(b)(2)(A),    (b)(3),   and       it   therefore    did     not    err   by

increasing his offense level by six points.              See United States v.

Miller, 77 F.3d 71, 76 (1996).

      Accordingly, we affirm Saye’s conviction and sentence.                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.



                                                                           AFFIRMED


                                       2